 
stockerlogo [stockerlogo.jpg]




EXTERNAL CONSULTING AND SERVICES CONTRACT




In Panamá, October 1, 2009, between:


Company:
STOCKER INTERNATIONAL INC
Legal representative:
Dr. MICHAEL JOHANN STOCKER
Address
Edificio Arango-Orillac, Tercer Piso
 
Calle 50 y 54 Este, Urbanización Marbella
 
Republic of Panamá, Panamá
 
RUC: 535265-1-440754 D.V.3



Hereinafter referred to as “Company”, and


Client:
CONSTITUTION MINING CORP.
Legal representative:
Mr. GARY ARTMONT, Director, President & CEO
Address:
Pasaje Mártir Olaya 129, Oficina 1203
 
Centro Empresarial José Pardo Torre A
 
Miraflores, Lima, Perú



Hereinafter referred to as “Client”, agree to the following:


First


The Client herein agrees to hire the Company, in its professional expertise, as
set forth in the following clause. The work herein entrusted shall be executed
by the Company.


Second


The work or rendering of services assigned by the Client to the Company is
described as follows:


“Establish a strategic alliance to assure the correct handling of Corporate
Social Responsibility of the projects of the Constitution Mining Corp. projects
in Latin America. In detail the following activities will take place:


-  
Assessment of overall situation on the Gold Sand Project in Peru from the social
and political point of view.

-  
Supervision of all activities related to community building and work with local
NGO’s

-  
Implementation of all social programs, base line studies or any other work
related to the social corporate responsibility of the client in Peru or any
other country where operations may take place.

-  
Cooperation in the area of Knowledge Management Systems. Update work on the
already established social database software.

 

 
STOCKER INTERNATIONAL INC.
Edificio Arango-Orillac, Tercer Piso Calle 50 y 54 Este, Urbanización Marbella -
RUC: 535265-1-440754 D.V.3
Teléfono: (507) 205-3322 / Fax: (507) 205-3323
 
Colombia      -      Chile      -      Brasil      -      Suiza      -      Panamá
www.stockergroup.com
 
 

--------------------------------------------------------------------------------

 
stockerlogo [stockerlogo.jpg]
 
Third


The Company shall meet all terms herein detailed by October 2010. During the
term of this Contract, both parties agree to offer and convey all and any
reciprocal comprehensive collaboration that may be required in order to fulfil
the terms herein set forth.


Forth


The Company shall work out of Chile. In addition, to execute the activity in
Peru, Stocker Group will work at the common representative office for the Client
in Lima.


Fifth


The “Company” shall receive a fee based on work load for its services rendered
during 1 (one) year (Oct. 2009 to Oct. 2010). The following fees will apply and
be invoiced monthly.
 
(a)   Hourly time charge: For meetings, telephone conferences/calls, etc. of
less than half a day fee is USD 200/hour.
 
(b)  Daily time charge international consultants: For periods equal in duration
to, or exceeding, half a day fee is USD 1300/day. Between 0.5 and 1.0 day the
charge is pro-rata. Local consultants in Peru will be charged at a day/fee of
USD 600/day.  The compensation rate has a cap of $1300 payable in any business
day.
 
(c)  Travel time is charged at the same daily rate.
 
(d)  Consulting services provided by Dr. MICHAEL JOHANN STOCKER pursuant to this
agreement will be limited to USD 10,000/month.
 
(e)  Reasonable, proven expenses (travel, accommodation, meals, major ‘phone
charges, etc.) are charged at cost with no mark up. Receipts are provided for
all charges.
 
(f)  Flights, and combinations of flights, of 3 hours or more in duration are in
business class.
 
(g) The company may terminate the contract with 3 month’s written notice.
 
Sixth


Due to the nature of the entrusted work, the Company agrees not to disclose any
information therein obtained or provided by the Client and/or third
parties.  This non-disclosure agreement is permanent and enforceable even upon
termination of this contract.
 

 


STOCKER INTERNATIONAL INC.
Edificio Arango-Orillac, Tercer Piso Calle 50 y 54 Este, Urbanización Marbella -
RUC: 535265-1-440754 D.V.3
Teléfono: (507) 205-3322 / Fax: (507) 205-3323
 
Colombia      -      Chile      -      Brasil      -      Suiza      -      Panamá
www.stockergroup.com
 
- 2 -

--------------------------------------------------------------------------------

 
stockerlogo [stockerlogo.jpg]
 
Seventh


All documents, reports, memorandums, mail, information in all media, whether
hard copy or digital and any other means of information – originals and copies -
stemming from or dealing with the entrusted work in this Contract herein, are
exclusive property of the Client.  Upon termination of services, the Company
shall deliver each and every piece of the aforementioned information, complete
and duly sorted, to the Client.


Eighth


This Contract is binding exclusively to the aforementioned work, and entails no
other legal obligation between both parties other than those instructions given
by the Client for the work herein entrusted.


Ninth


Any doubt or conflict that may arise between the parties with respect to this
Contract herein, its interpretation, or any of its clauses, enforcement,
compliance or termination shall be resolved out of legal courts, by means of an
amicable agreement by both parties.  If said dispute were to continue, an
arbitrator or amicable mediator, duly designated by both parties shall be
selected to resolve dispute.


Tenth


In witness whereof, this contract shall be presented in two duplicate copies and
signed by the parties herein. One copy for the Company and one copy for the
Client.




STOCKER INTERNATIONAL INC.
CONSTITUTION MINING CORP.
 
 
/s/  Dr. Michael Stocker                                 
Dr. Michael Stocker
 
 
/s/  Gary Artmont                                           
Gary Artmont















STOCKER INTERNATIONAL INC.
Edificio Arango-Orillac, Tercer Piso Calle 50 y 54 Este, Urbanización Marbella -
RUC: 535265-1-440754 D.V.3
Teléfono: (507) 205-3322 / Fax: (507) 205-3323
 
Colombia      -      Chile      -      Brasil      -      Suiza      -      Panamá
www.stockergroup.com
 
- 3 -

--------------------------------------------------------------------------------

 

